                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                    NO. 5:18-CR-352-FL-1


 UNITED STATES OF AMERICA                      )
                                               )
       v.                                      )                    ORDER
                                               )
 NICHOLAS JAMES RIZZUTO                        )



       This matter comes before the court on defendant’s motion for immediate release from

custody (DE 69), and the parties’ responses (DE 70, 71) to the court’s April 30, 2020, order

directing the government to show what cause, if any, exists for defendant to be maintained in

custody. In its May 1, 2020, response, the government asserted that a criminal complaint had

been filed and arrest warrant against defendant had issued that same day. See Fed. R. Crim. P. 4,

4.1; United States v. Rizzuto, 5:20-MJ-01449-JG (E.D.N.C.). In his motion, defendant argues

that continued detention in the instant matter violates defendant’s Fifth Amendment rights,

but defendant was arrested on the new charges and completed an initial appearance on such

new charges yesterday. See id.; see also Fed. R. Crim. P. 5.    Accordingly, whether defendant

may be maintained in custody in connection with the instant action, dismissed without prejudice

on April 30, 2020, is moot, and defendant’s motion for release therefore is DENIED AS MOOT.

The clerk is DIRECTED to transmit a copy of this order to the United States Marshals Service.

       SO ORDERED, this the 5th day of May, 2020.



                                                           _____________________________
                                                           LOUISE W. FLANAGAN
                                                           United States District Judge




            Case 5:18-cr-00352-FL Document 72 Filed 05/05/20 Page 1 of 1
